                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ALONZIO D. BRYANT,                                   )
                                                     )
                       Plaintiff,                    )
                                                     )       Case No. 18-cv-4388
               v.                                    )
                                                     )       Hon. Robert M. Dow Jr.
C.O. ROMAN, et al.,                                  )
                                                     )
                       Defendants.                   )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Alonzio D. Bryant filed this 42 U.S.C. § 1983 suit alleging that correctional

officers used excessive force and failed to intervene in regard to that excessive force while he was

incarcerated at Stateville Northern Reception and Classification Center (“Stateville NRC”).

Currently before the Court is Defendants’ motion for summary judgment [32], which argues that

Plaintiff did not exhaust his available administrative remedies. For the reasons that follow,

Defendants’ motion [32] is granted. The Court will enter judgment in favor of Defendants and

against Plaintiff. Civil case terminated.

   I.      Background

        The Court draws the background facts from Defendants’ N.D. Ill. Local Rule 56.1

Statement of Material Facts [33]. Plaintiff was given an opportunity to respond to Defendants’

SOF, and he received a Local Rule 56.2 Notice to Pro Se Litigant explaining how to respond. [See

37, 38.] Nevertheless, he filed no response. The Court thus considers Defendants’ factual

assertions in its Rule 56.1 Statement admitted to the extent that they are supported by the record.

See N.D. Ill. L.R. 56.1(b)(3)(C) (“All material facts set forth in the statement required of the

moving party will be deemed to be admitted unless controverted by the statement of the opposing
party.”); Wilson v. Kautex, Inc., 371 Fed. App’x. 663, 664 (7th Cir. 2010) (“enforcing Local Rule

56.1 [i]s well within the district court’s discretion, even though [a plaintiff] is a pro se litigant”).

          Plaintiff was an inmate at Stateville NRC from April 4, 2018 through May 15, 2018. [See

33, Def. SOF ¶ 7.] Plaintiff was given an Inmate Handbook upon arrival at Stateville NRC that

outlined the grievance process. [Id. at ¶¶ 12-13.] He filed this suit in June 25, 2018. [Id. at ¶ 10.]

In his complaint [9], Plaintiff alleges that on April 25, 2018, Correctional Officer Roman used

excessive force on him and that Correctional Officer Whitfield was present but failed to intervene.

          While incarcerated in the Illinois Department of Corrections, Plaintiff wrote one grievance

on May 7, 2018. [See 33, Def. SOF ¶ 26.] In the grievance, Plaintiff seeks a review of video

footage of a May 1, 2018 incident that resulted in disciplinary proceedings against Plaintiff. [See

34, Exh. 7. (copy of grievance).] The grievance does include a statement that Plaintiff believed

his request slips to Internal Affairs have been destroyed, including a request slip “on a[n] assault

matter that happened on 25th of April.” [Id.] Plaintiff sought to have someone look at the video

footage of May 1, 2018, to see that he did not engage in any wrongful activity. [Id.] The grievance

does not indicate that Officer Roman entered his cell on April 25, 2018, nor does it mention Officer

Whitfield at any point.       [33 at ¶¶ 29-30.]      Plaintiff did not appeal the grievance to the

Administrative Review Board (ARB). [Id., Def. SOF ¶ 31.]

    II.      Discussion

          Defendants’ motion for summary judgment argues that Plaintiff did not exhaust

administrative remedies before filing this suit. Summary judgment is appropriate “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); Jajeh v. County of Cook, 678 F.3d 560, 566 (7th Cir.

2012). The Court’s role is “to determine whether there is a genuine issue for trial,” Tolan v. Cotton,



                                                    2
134 S. Ct. 1861, 1866 (2014), not to “weigh conflicting evidence . . . or make credibility

determinations.” Omnicare, Inc. v. UnitedHealth Group, Inc., 629 F.3d 697, 704 (7th Cir. 2011).

If the party moving for summary judgment demonstrates the absence of a disputed issue of material

fact, the burden shifts to the non-movant, who must show more than “some metaphysical doubt as

to the material facts.” Scott v. Harris, 550 U.S. 372, 380 (2007); Carroll v. Lynch, 698 F.3d 561,

564 (7th Cir. 2012). “[T]he mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Scott, 530 U.S. at 380 (emphasis in original).

       The Prison Litigation Reform Act states: “No action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). This requirement “is ‘mandatory’” and “a court may not excuse

a failure to exhaust” available remedies. Ross v. Blake, 136 S. Ct. 1850, 1856 (2016).

       To exhaust administrative remedies, an inmate must use “‘all steps that the agency holds

out,’ and he must ‘do[ ] so properly (so that the agency addresses the issues on the merits).’”

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th

Cir. 2002)). An inmate must use “the specific procedures and deadlines established by the prison’s

policy.” Hernandez v. Dart, 814 F.3d 836, 842 (7th Cir. 2016); Maddox v. Love, 655 F.3d 709,

721 (7th Cir. 2011) (the Seventh Circuit has taken a “‘strict compliance approach to exhaustion’”

and a “prisoner must properly use the prison’s grievance process”).

       Grievance procedures for Illinois prisoners are set out in 20 Ill. Admin. Code § 504.800, et

seq. The applicable grievance procedures for Illinois Department of Corrections’ (IDOC) inmates

were as follows:



                                                 3
       (1) Inmates begin the administrative process with a written grievance. See § 504.810(a).

       (2) A prison grievance officer reviews the grievance, interviews witnesses and conducts

investigations if needed, and reports his or her findings, conclusions, and recommendations to the

Claims Administrative Officer (CAO). See 20 Ill. Admin. Code § 504.830. The CAO reviews the

grievance officer’s findings, conclusions, and recommendations, and the CAO submits his or her

decision to the inmate. Id.

       (3) If the inmate is unsatisfied with the CAO’s decision, the inmate may appeal to the ARB

within 30 days of the decision. See 20 Ill. Admin. Code § 504.850. The ARB—after reviewing

the grievance and responses to it and interviewing the inmate and witnesses if necessary—submits

its written findings and conclusions to the IDOC Director. Id. The Director then issues his or her

written decision, which is returned to the inmate and which concludes the grievance process. Id.

       The summary judgment record establishes that Plaintiff filed one grievance while at

Stateville NRC. However, that grievance did not complain about or seek relief with respect to the

alleged excessive use of force on April 25, 2018, and only mentioned the incident in support of

Plaintiff’s belief that request slips were being destroyed. The grievance does not indicate that

Officer Roman allegedly assaulted Plaintiff on April 25, 2018, nor does it include any statement

as to Officer Whitfield. Furthermore, Plaintiff never completed the next step of the required

process by appealing an unsatisfactory decision to the ARB.

       Defendants have submitted sufficient evidence demonstrating that a grievance system

existed at Stateville NRC that was available to Plaintiff and that Plaintiff failed to use it regarding

the allegations in this lawsuit before he filed this suit. Plaintiff has submitted nothing in response.

Defendants are entitled to summary judgment based on Plaintiff’s failure to exhaust available

administrative remedies for his claims. See Carroll, 698 F.3d at 564 (“Once the moving party puts



                                                  4
forth evidence showing the absence of a genuine dispute of material fact, the burden shifts to the

non-moving party to provide evidence of specific facts creating a genuine dispute.”).

          If Plaintiff wishes to appeal this decision and the corresponding adverse judgment, he must

file a notice of appeal in this Court within thirty days of judgment and pay the $505.00 filing fee

or seek leave to appeal in forma pauperis. See Fed. R. App. P. 4(a)(1). If he seeks to proceed IFP

on appeal, his application must include the issues he intends to raise on appeal. See Fed. R. App.

P. 24.

          Plaintiff need not bring a motion to reconsider this Court’s ruling to preserve his appellate

rights. However, if he wishes the Court to reconsider its judgment, he may file a motion under

Fed. R. Civ. P. 59(e) or 60(b). A Rule 59(e) motion must be filed within 28 days of the entry of

this judgment, and cannot be extended. Fed. R. Civ. P. 6(b)(2). A timely Rule 59(e) motion

suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled upon. See Fed. R.

App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable time and, if seeking

relief under Rule 60(b)(1), (2), or (3), must be filed no more than one year after entry of the

judgment. The time to file a Rule 60(b) motion cannot be extended. See Rule 6(b)(2). A Rule 60(b)

motion suspends the deadline for filing an appeal until the motion is ruled upon only if the motion

is filed within 28 days of the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).

   III.      Conclusion

          The Court grants Defendants’ motion for summary judgment [32]. This is a dismissal

without prejudice, Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004), but it is a final and

appealable order. Judgment will be entered against Plaintiff and in favor of Defendants. Civil

case terminated.




                                                    5
Dated: October 28, 2019
                              ________________________________
                              Robert M. Dow, Jr.
                              United States District Judge




                          6
